Citation Nr: 0917563	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  07-03 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Service connection for a lower back disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from November 1979 to November 
1982.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2006 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran claimed service connection for a lower back 
disorder in October 2005.  He argues that an in-service 
injury to his back relates to a current lower spine disorder.  
He repeatedly states in the record that he has experienced 
symptomatology related to this disorder since his discharge 
from service in November 1982.  

In August 2008, the RO granted service connection for left 
and right knee disorders.  Though the Veteran has not 
expressly argued that his lower back disorder is related to 
his service-connected knee disorders, the Board notes a 
medical opinion of record from the Veteran's chiropractor 
that connects the disorders.  See 38 C.F.R. § 3.310.  
Specifically, in a December 2008 opinion of record, the 
chiropractor states that the Veteran's lower back disorder 
"can be accelerated by ... chronic knee pain which leads to 
altered gait biomechanics."  

This opinion does not expressly state that the Veteran's 
lower back disorder is secondary to his knee disorders.  But 
the U.S. Court of Appeals for Veterans Claims recently held 
that, while the Board is not required sua sponte to raise and 
reject all possible theories of entitlement in order to 
render a valid opinion, the Court held that the Board commits 
error only in failing to discuss a theory of entitlement that 
was raised by the appellant or by the evidence of record.    
Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008).  As 
such, the Board finds it appropriate to address the issue of 
secondary service connection here.  To do so, the Board finds 
additional development and medical inquiry necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
a notification letter that addresses 
the elements and evidentiary 
requirements of claims for secondary 
service connection.  See 38 C.F.R. 
§ 3.310 (2008).  See also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).

2.  The Veteran should be scheduled for 
a VA examination with an appropriate 
specialist in order to determine the 
etiology, nature, and severity of any 
current lower back disorder.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.  

The examiner should then provide 
an opinion as to whether it is at 
least as likely as not 
(probability of 50 percent or 
greater) that the Veteran's 
bilateral knee disability caused 
or aggravated his low back 
disability.



If it is determined that 
aggravation beyond the natural 
progress of disorders exists, the 
examiner should be asked to 
identify the baseline level of 
severity of the symptoms prior to 
aggravation and the level of 
severity of symptoms due to 
service connected aggravation.  

Any conclusion reached should be 
supported by a rationale.  In so doing, 
the examiner should address the 
findings made by T.J. Young, DC, ND, 
PS, in his December 2008 letter.

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

